DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/26/2022 has been entered.

Response to Amendment
This Office Action is responsive to the amendment filed 10/26/2022 (“Amendment”). Claims 1, 3-13, and 17-20 are currently under consideration. The Office acknowledges the amendments to claims 1, 4, 5, 10, 12, and 13, as well as the addition of new claims 19 and 20. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:
Regarding claim 1, the recitation of “analysis” in the last line should instead read --analyses--.
Regarding claim 3, the recitation of “an” in line 1 should be changed to --the--.
Regarding claim 4, the recitation of “an” in line 1 should be changed to --the--. The recitations of “a” in lines 2 and 4 should be changed to --the--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anti-snoring device” in claims 1 and 10, “output device” in claim 1, “processing device” in claims 3 and 10, and “input/output device” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “anti-snoring device,” e.g. a nasal dilator as in claim 16; for “output device,” a display of the smartphone or PC described in e.g. ¶ 39; for “processing device,” a microprocessor as described in ¶ 25 of the specification as filed; and for “input/output device,” a port and display associated with the smartphone or PC).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations in the last two elements of “performing an acoustic analysis of the snoring by the patient using a microphone of the electronic device” and “performing a number of further acoustic analysis using the microphone of the electronic device” are unclear. Does the microphone perform the acoustic analysis, or does the electronic device perform the acoustic analysis (i.e., an element of the electronic device that is different from the microphone)? Although this is clarified in claim 3, it is not clear in claim 1. For purposes of examination, it will be interpreted that the electronic device performs the acoustic analysis.
Regarding claim 4, the recitations of using the microphone are unclear in the same way as identified above with respect to claim 1. I.e., it is unclear whether the microphone performs the acoustic analysis or whether the electronic device performs the acoustic analysis (i.e., an element of the electronic device that is different from the microphone). For purposes of examination, it will be interpreted that the electronic device performs the acoustic analysis.
Regarding claim 10, the recitation of “in the analysis” in the last line is unclear. Is reference being made to the analysis of snoring, or to the analysis of further snoring? For purposes of examination, it will be interpreted as the analysis of snoring. Applicant is encouraged to uniquely name this analysis.
Regarding claims 17 and 18, there is insufficient antecedent basis for the respective recitations of “the smart phone” and “the personal computer.”
Claims 4-9, 12, 13, and 17-20 are rejected because they depend from rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1, 3-9, 12, 13, and 19 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 10, 11, 17, 18, and 20 are directed to a “system” and a “computer program product,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 10 (and via claim 1, claim 11) recite (“set forth” or “describe”) the abstract idea of a method of organizing human activity, substantially as follows: 
performing an analysis of a sleep period of the patient in which snoring by the patient is occurring (including performing an acoustic analysis of the snoring by the patient); determining an anti-snoring device for the patient based on information obtained in the analysis; advising the patient of the anti-snoring device; performing analysis of a number of further sleep periods of the patient in which the patient is employing the anti-snoring device (including performing a number of further acoustic analysis); and advising the patient of changes to the anti-snoring device based on a comparison of information obtained in the analysis of the number of further sleep periods with the information obtained in the analysis of the sleep period of the patient in which snoring by the patient is occurring.
These steps describe the concept of making a medical observation, providing a treatment recommendation, observing effects of the treatment recommendation, and altering the treatment recommendation. I.e., it is merely trying a variety of potential treatments until something works, or modifying a treatment until it is optimized. This is the process doctors use every day to diagnose and treat their patients. Therefore, the claims are merely directed to a method of organizing human activity (compare to the examples in MPEP 2106.04(a)(2)(II)(C), which include e.g. a mental process that a neurologist should follow when testing a patient, and assigning hair designs to balance head shape).
Prong Two: Claims 1, 10, and 11 do not include additional elements that integrate the abstract idea into a practical application. Therefore, the claims are “directed to” the method of organizing human activity. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. an electronic device having an output device, a processing device and memory, a computer program product including a non-transitory computer readable medium, an input/output device, etc.), and
add insignificant extra-solution activity (the pre-solution activity of: gathering data using a microphone or one or more acoustic sensors).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way (note that the advising or outputting of advice is part of the method of organizing human activity, and is therefore not an additional element). No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 10, and 11 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe and detail the abstract idea (e.g. performing the acoustic analysis (claims 3-5), including over a plurality of sleep periods (claim 19), performing a subjective assessment (claims 6 and 7), and performing a self-assessment (claims 8 and 9), etc. These are all things the doctor can do to obtain additional data to inform their treatment recommendation. The self-assessment can also be performed by the patient themselves. In any case, these elements are directly tied to the human activity of determining a diagnosis and associated treatment); and
further describe the type of computer used as the tool (a smart phone or a personal computer (claims 12, 13, 17, 18, and 20)).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0240982 (“Westbrook’982”) in view of US Patent Application Publication 2016/0151603 (“Shouldice”) and US Patent Application Publication 2018/0078403 (“Remmers”).
Regarding claim 1, Westbrook’982 teaches [a] method for treating snoring by a patient (Fig. 1, steps 170 and 180, comparing individual data to a database and providing recommendations based thereon), the method comprising: performing with an electronic device an analysis of a sleep period of the patient in which snoring by the patient is occurring (Fig. 1, step 120, breathing discontinuity, ¶ 0086, snoring - also see Figs. 3 and 13, external computer system 390, and ¶¶s 0050-0052, describing using the system to analyze gathered data); determining with the electronic device an anti-snoring [solution] for the patient based on information obtained in the analysis (Fig. 1, step 180, disease management recommendations - also see ¶¶s 0084,0086, 0087, etc., describing apnea as corresponding to sleep disordered breathing, calculating severity of sleep disordered breathing, and relating changes in snoring patterns to treatment outcomes); advising the patient of the anti-snoring [solution] with an output device of the electronic device (¶¶s 0102-0104, generating and displaying a report with the disease management recommendations to assist clinicians and patients in disease management; ¶ 0087, displaying data using a user interface); performing, with the electronic device, analysis of a number of further sleep periods of the patient in which the patient is employing the anti-snoring [solution] (¶¶s 0104 (performing multiple repeat sleep studies to assess changes in sleep architecture resulting from use or discontinued use of e.g. medications. I.e., a sleep study is recommended to observe changes when a patient begins using medication, and when the patient discontinues use of the medication. This suggests that recommendations are made, based on a sleep study, to take a medication, and then based on another sleep study, to discontinue taking the medication), 0105 (performing repeated testing until a desired result is achieved), 0106 (using sleep studies to ensure that a sleep disorder does not develop (which suggests repeated testing)), 0108, etc. - also see ¶ 0086 noted above: changes in snoring patterns are associated with treatment outcomes, which means that the treatment is an anti-snoring solution); … wherein the analysis of the sleep period of the patient in which snoring by the patient is occurring comprises performing an acoustic analysis of the snoring by the patient using a microphone of the electronic device (¶ 0041, using acoustic microphone 314 to detect snoring - also see Fig. 1, step 100, with the microphone providing the physiological signals analyzed by the device at step 120), and wherein the analysis of the number of further sleep periods of the patient in which the patient is employing the anti-snoring [solution] comprises performing a number of further acoustic analysis using the microphone of the electronic device (as above, using the microphone to detect snoring during each period/test/re-test).
Westbrook’982 does not appear to explicitly teach determining, as the anti-snoring solution, an anti-snoring device for the patient to use, and advising the patient of the anti-snoring device (although ¶ 0111 does describe an oral appliance as part of a particular intervention, and Table 1 suggests that different DAU locations and other device combinations can provide different types of data necessary to quantify sleep quality). Westbrook’982 does not appear to explicitly teach performing analysis of a number of further sleep periods in which the patient is employing the anti-snoring device (although multiple periods of use of the anti-snoring solution are described). Shouldice teaches suggesting use of a product based on a detected sleep condition (¶ 0531, suggesting the use of blackout curtains depending on light levels; ¶ 0532, suggesting the use of a snoring reduction aid depending on snoring).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine and suggest that the patient use an anti-snoring device in Westbrook’982 (such as the oral appliance described in ¶ 0111 of Westbrook’982 or the snoring reduction aid described in ¶ 0532 of Shouldice), and to perform the analysis of Westbrook’982 during periods of use of this device, as in Shouldice, for the purpose of treating the snoring (Westbrook’982: ¶ 0101, ensuring that an effective treatment is found; Shouldice: ¶ 0532, assistance for sleep disordered breathing) and monitoring progress of the treatment (Westbrook’982: ¶ 0104, assessing changes; ¶ 0105, repeating testing until a desired result is achieved; etc.).
Westbrook’982-Shouldice does not appear to explicitly teach advising, with the output device, the patient of changes to the anti-snoring device based on a comparison of information obtained in the analysis of the number of further sleep periods with the information obtained in the analysis of the sleep period of the patient in which snoring by the patient is occurring.
Remmers teaches recommending oral appliance therapy (Fig. 10A) using a mandibular displacement device (¶ 0015), and adjusting its protrusion level during a subsequent period to identify an effective protrusion level (Fig. 10A, ¶¶s 0015, 0084, 0145, 0161, 0177, etc. - see e.g. steps 1004, 1006, 1008, and 1010 of Fig. 10A, which show adjustments based on comparison between two periods - also see the general discussion on titration of the recommended therapy; ¶ 0012, a third test period, Fig. 10B, step 1020, comparing results from the different test periods).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mandibular displacement device of Remmers as the anti-snoring device of Shouldice, and to change its protrusion level (and advise the patient thereof) based on subsequently gathered data, as in Remmers, for the purpose of finding an effective protrusion level for oral appliance therapy (Remmers: ¶¶s 0015, 0024, 0084 (periodically assessing, reassessing or optimizing the therapy), etc.).
Regarding claim 3, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein performing an acoustic analysis of the snoring by the patient comprises using a processing device of the electronic device (Westbrook’982: Fig. 13, processor 1310) to carry out one or more of: extracting snoring episodes from within a mixed acoustic signal (Westbrook’982: ¶ 0041, detecting snoring; ¶ 0088, differentiating snoring from coughing or wheezing); classifying snoring intensity of the snoring episodes (Westbrook’982: Fig. 8, identifying a period of increased snoring - see ¶ 0086); calculating the proportion of snoring episodes overnight; classifying the sound amplitude of the snoring episodes; and storing data resulting from the acoustic analysis.
Regarding claim 4, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein performing an acoustic analysis of the snoring by the patient using a microphone of the electronic device comprises performing a spectral analysis of the snoring by the patient (Westbrook’982: ¶ 0088, analyzing the snoring signal in the frequency domain), and performing a number of further acoustic analysis using the microphone of the electronic device comprises performing a number of further spectral analysis (as above, repeated during each period/test/re-test).
Regarding claim 5, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein analyzing snoring by the patient comprises storing data related to the sound of the snoring by the patient in a snoring sound library (Wesbrook’982: ¶¶s 0088 and 0089, the snoring sound signal must be stored so that it can be processed as described - also see ¶ 0041, describing profiling a snoring pattern, ¶ 0096, profiling sleep disruption or continuity, and ¶ 0088, using voice quality pattern recognition).
Regarding claim 10, Westbrook’982 teaches [a] system for treating snoring by a patient (Fig. 1, steps 170 and 180, comparing individual data to a database and providing recommendations based thereon), the system comprising an electronic device comprising: a processing device having a memory associated therewith (Figs. 3 and 13, external computer system 390, processor 1310, and memory 1320); one or more acoustic sensors in communication with the processing device (Fig. 3, acoustic microphone 314); and an input/output device structure to receive information from, and provide information to, the patient (Fig. 13 and ¶ 0052, I/O interface 1330 ), wherein the processing device is programmed to: utilize the one or more acoustic sensors in performing an analysis of snoring by the patient (Fig. 1, step 120, breathing discontinuity, ¶ 0086, snoring - also see ¶ 0041, using microphone 41 to detect snoring, and Figs. 3 and 13 and ¶¶s 0050-0052, describing using the system 390 to analyze gathered data); determining an anti-snoring [solution] for the patient based on information obtained in the analysis (Fig. 1, step 180, disease management recommendations - also see ¶¶s 0084,0086, 0087, etc., describing apnea as corresponding to sleep disordered breathing, calculating severity of sleep disordered breathing, and relating changes in snoring patterns to treatment outcomes); utilize the input/output device in advising the patient of the anti-snoring [solution] (¶¶s 0102-0104, generating and displaying a report with the disease management recommendations to assist clinicians and patients in disease management; ¶ 0087, displaying data using a user interface); utilize the one or more sensors in performing an analysis of further snoring by the patient in response to the patient employing the anti-snoring [solution] (¶ 0041, using acoustic microphone 314 to detect snoring - also see Fig. 1, step 100, with the microphone providing the physiological signals analyzed by the device at step 120; ¶¶s 0104 (performing multiple repeat sleep studies to assess changes in sleep architecture resulting from use or discontinued use of e.g. medications. I.e., a sleep study is recommended to observe changes when a patient begins using medication, and when the patient discontinues use of the medication. This suggests that recommendations are made, based on a sleep study, to take a medication, and then based on another sleep study, to discontinue taking the medication), 0105 (performing repeated testing until a desired result is achieved), 0106 (using sleep studies to ensure that a sleep disorder does not develop (which suggests repeated testing)), 0108, etc. - also see ¶ 0086 noted above: changes in snoring patterns are associated with treatment outcomes, which means that the treatment is an anti-snoring solution); … .
Westbrook’982 does not appear to explicitly teach determining, as the anti-snoring solution, an anti-snoring device for the patient to use, and advising the patient of the anti-snoring device (although ¶ 0111 does describe an oral appliance as part of a particular intervention, and Table 1 suggests that different DAU locations and other device combinations can provide different types of data necessary to quantify sleep quality). Westbrook’982 does not appear to explicitly teach utilizing the one or more sensors in performing analysis of further snoring in response to the patient employing the anti-snoring device (although multiple periods of use of the anti-snoring solution are described).
Shouldice teaches suggesting use of a product based on a detected sleep condition (¶ 0531, suggesting the use of blackout curtains depending on light levels; ¶ 0532, suggesting the use of a snoring reduction aid depending on snoring).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine and suggest that the patient use an anti-snoring device in Westbrook’982 (such as the oral appliance described in ¶ 0111 of Westbrook’982 or the snoring reduction aid described in ¶ 0532 of Shouldice), and to perform the analysis of Westbrook’982 during periods of use of this device, as in Shouldice, for the purpose of treating the snoring (Westbrook’982: ¶ 0101, ensuring that an effective treatment is found; Shouldice: ¶ 0532, assistance for sleep disordered breathing) and monitoring progress of the treatment (Westbrook’982: ¶ 0104, assessing changes; ¶ 0105, repeating testing until a desired result is achieved; etc.).
Westbrook’982-Shouldice does not appear to explicitly teach advising, with the input/output device, the patient of changes to the anti-snoring device based on a comparison of information obtained in the analysis of further snoring with the information obtained in the analysis .
Remmers teaches recommending oral appliance therapy (Fig. 10A) using a mandibular displacement device (¶ 0015), and adjusting its protrusion level during a subsequent period to identify an effective protrusion level (Fig. 10A, ¶¶s 0015, 0084, 0145, 0161, 0177, etc. - see e.g. steps 1004, 1006, 1008, and 1010 of Fig. 10A, which show adjustments based on comparison between two periods - also see the general discussion on titration of the recommended therapy; ¶ 0012, a third test period, Fig. 10B, step 1020, comparing results from the different test periods).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mandibular displacement device of Remmers as the anti-snoring device of Shouldice, and to change its protrusion level (and advise the patient thereof) based on subsequently gathered data, as in Remmers, for the purpose of finding an effective protrusion level for oral appliance therapy (Remmers: ¶¶s 0015, 0024, 0084 (periodically assessing, reassessing or optimizing the therapy), etc.).
Regarding claim 11, Westbrook’982-Shouldice-Remmers teaches [a] computer program product including a non-transitory computer readable medium encoded with a computer program comprising program code for implementing the method of claim 1 (Westbrook’982: ¶ 0116, a computer readable storage medium comprising code for performing the steps of the disclosed methods/algorithms - also see claim 1 above).
Regarding claim 12, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises a smart phone (Shouldice: Abstract, using a smart phone to implement the methodologies of the system as an alternative to bedside unit 3000; ¶ 0240, the sound sensor, typically a microphone, being implemented on the smart device/phone; Abstract and ¶ 0504, smart phones and PCs being known processing alternatives; Thus, Shouldice acknowledges use of a smart phone for processing, as well as use of the microphone of the smart phone for sensing sound. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this microphone to capture the snoring data described in ¶ 0041 of Westbrook’982 (which is also captured by a microphone), and to use the smart phone for processing, as a known alternative to other more dedicated devices (see above)).
Regarding claim 13, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises a personal computer (Westbrook’982: ¶ 0051, user’s home computer system).
Regarding claim 17, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 10, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises the smart phone (Shouldice: Abstract, using a smart phone to implement the methodologies of the system as an alternative to bedside unit 3000; ¶ 0240, the sound sensor, typically a microphone, being implemented on the smart device/phone; Abstract and ¶ 0504, smart phones and PCs being known processing alternatives; Thus, Shouldice acknowledges use of a smart phone for processing, as well as use of the microphone of the smart phone for sensing sound. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this microphone to capture the snoring data described in ¶ 0041 of Westbrook’982 (which is also captured by a microphone), and to use the smart phone for processing, as a known alternative to other more dedicated devices (see above)).
Regarding claim 18, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 10, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises the personal computer (Westbrook’982: ¶ 0051, user’s home computer system).
Regarding claim 19, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the number of further sleep periods comprises a plurality of sleep periods (Westbrook’982: ¶¶s 0104 (performing multiple repeat sleep studies to assess changes in sleep architecture resulting from use or discontinued use of e.g. medications. I.e., a sleep study is recommended to observe changes when a patient begins using medication, and when the patient discontinues use of the medication. This suggests that recommendations are made, based on a sleep study, to take a medication, and then based on another sleep study, to discontinue taking the medication), 0105 (performing repeated testing until a desired result is achieved), 0106 (using sleep studies to ensure that a sleep disorder does not develop (which suggests repeated testing)), 0108, etc.; Remmers: Fig. 10A, ¶¶s 0015, 0084, 0145, 0161, 0177, etc. - see e.g. steps 1004, 1006, 1008, and 1010 of Fig. 10A, which show adjustments based on comparison between two periods - also see the general discussion on titration of the recommended therapy, which happens over many periods - also see e.g. ¶ 0012, describing a third test period).
Regarding claim 20, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 10, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises a smart phone or a personal computer (Westbrook’982: ¶ 0051, user’s home computer system).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook’982-Shouldice-Remmers in view of US Patent Application Publication 2002/0165462 (“Westbrook’462”).
Regarding claims 6 and 7, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers does not appear to explicitly teach wherein analyzing snoring by the patient comprises performing a subjective assessment of snoring behavior by the patient, wherein performing a subjective assessment comprises providing a number of questions to one or both of the patient and a bed partner of the patient and analyzing responses thereto (although it teaches using a questionnaire to help improve the diagnostic capabilities of the system (Wesbrook’982: ¶ 0098), it is not clear that the questionnaire includes questions about snoring).
Westbrook’462 teaches using an Apnea Risk Evaluation System questionnaire together with collected physiological data to generate a report on a patient’s risk for sleep apnea (¶¶s 0053, 0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a questionnaire and analyze responses thereto as part of the analysis of Westbrook’982-Shouldice-Remmers, as in Westbrook’462, for the purpose of including sleep apnea risk levels in the generated reports to improve the quality/comprehensiveness of the reports (Westbrook’462: ¶¶s 0053, 0055), and to enable provision of better disease management recommendations (Westbrook’982: where the recommendations are based on the sleep study reports).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook’982-Shouldice-Remmers in view of non-patent publication Creedon, Aaron. “Determine Why You Snore: Easy Tests You Can Do Alone.” Choosing The Best Snoring Mouthpiece, 27 May 2013, web.archive.org/web/20160601182050/www.withoutsnoring.com/determine-why-you-snore-easy-tests-you-can-do-alone (“Creedon”).
Regarding claims 8 and 9, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers does not appear to explicitly teach wherein analyzing snoring by the patient comprises performing a self-assessment for determining a source of the snoring by the patient, wherein performing a self-assessment comprises generating snoring sounds by closing and opening the nostrils and mouth of the patient in order to identify the most likely source of the snoring by the patient.
Creedon teaches self-assessment tests which can be performed to determine the cause of snoring. The tests help identify whether the tongue, nose, or mouth are the cause, and the nose and mouth tests include closing and opening nostrils and mouth (see “The Nose” and “Open Mouth” headings).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these snoring self-assessment tests together with the audio-based detection of Westbrook’982-Shouldice-Remmers, for the purpose of helping to choose an anti-snoring device as part of the treatment recommendations contemplated (Creedon: last sentence of “Easy test you can do on your own” section).

Response to Arguments
Applicant’s arguments filed 10/26/2022 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. As indicated in the Examiner’s Answer of 08/26/2022 (“Answer”), the entirety of e.g. claim 1 has been addressed and it has been found that all steps are directed to the method of organizing human activity. Thus, the Office has not failed to consider the claim as a whole. Further, claim 1 is not directed to a particular treatment or prophylaxis. A method “for treating snoring” is not a particular treatment. The method may be limited to a particular field, but the claim does not specify a treatment itself (it merely describes the process of looking for a treatment), let alone a particular treatment (e.g. a particular anti-snoring device with a particular setting/change/modification). Applicant has not pointed to which “additional element” they think applies the judicial exception to effect a particular treatment or prophylaxis. The Office maintains that there is no such element, since all elements are part of the abstract idea. As explained in the Answer, the claims are like those of In re Meyer, which were directed to ineligible subject matter. In response to the argument that analyzing further sleep periods in which the patient is employing the anti-snoring device requires actual use of the device, this is true. However, the device is still not a particular device. And, analyzing data after a patient takes provided advice is like step (d) of In re Meyer, reproduced below. 
1. A process for indentifying [sic] locations of probable malfunction in a complex system, said process comprising the steps of:
(a) selecting a plurality of elements in the complex system, said elements having known locations;
(b) initializing a factor associated with each of said elements;
(c) testing the complex system for a response, which response, if effective, requires proper functioning of certain said elements, the probable indentity [sic] of at least some of these certain elements being known;
(d) determining whether said response of the complex system was at least partially effective or ineffective;
(e) modifying the factor associated with at least some of said elements known to be possible [sic] involved in the response in accordance with the effectiveness of the response; and
(f) repeating steps (c), (d) and (e) for further responses of the complex system to obtain resultant factors for at least some of said elements,
whereby said resultant factors are indicative of probable malfunction of their associated elements and thereby indicative of probable malfunction at the locations of these elements.

I.e., providing advice and observing a response to the advice to continue optimizing the advice (to continue looking for a treatment) is still part of the method of organizing human activity. Thus, the claims remain rejected under 35 USC 101.
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive at least because it is unclear what the arguments actually are. Applicant generally alleges patentability based on an approach described in the specification, but does not explain how the claim language is distinguished from the cited prior art (i.e., how the language/amendments avoid the cited prior art). Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791